DETAILED ACTION
Introduction
This office action is in response to correspondence filed May 28, 2022 in reference to application 16/680232. Claims 1-20 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.
Reason for Allowance
Claims 1-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 5/28/2022 have been fully considered and are persuasive.  Thus, 35 USC 103 rejection to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “maintaining”, “receiving”, “receiving”, “determining”, “determining”, “providing” and “providing” as recited in claim 1 or similarly recited in claims 1, 15 and 20. More specifically, the limitation of “maintaining a scheduled playlist of media items for playback by one or more playback devices, wherein the scheduled playlist of media items comprises a plurality of scheduled time slots designated for advertisements; receiving, from a first playback device, (i) a first request to play back the playlist of media items and (ii) first operational data corresponding to the first playback device; receiving, from a second playback device, (i) a second request to play back the playlist of media items and (ii) second operational data corresponding to the second playback device; determining, based on the first operational data corresponding to the first playback device, a first advertisement to be provided to the first playback device; determining, based on the second operational data corresponding to the second playback device, a second advertisement to be provided to the second playback device, wherein the second advertisement is different from the first advertisement; based on the first request and the second request, respectively providing one or more media items in the playlist to the first playback device and the second playback device for substantially synchronous playback by the first playback device and the second playback device; providing the first advertisement to the first playback device for playback during a given time slot of the scheduled time slots” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claims 15 and 20 are also deemed allowable for the same reason. Claims 2-14 and 16-19 depend on and further limit independent claims 1 and 15, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659